DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Additionally, taken from KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP § 2143), the examiner would like to point out the following three obviousness rationales (these are not all inclusive): (1) Combining prior art elements according to known methods to yield predictable results. (2) Something is “obvious to try” when there are a finite number of identified, predictable solutions to the same problem with a reasonable expectation of success. (3) Some teaching, 
Claims 1-2, 4-7, 9-11, 21-25, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Skobov et al. (US 2018/0192446, filed 3 Jan 17), herein “Skobov”, in view of Clements (US 10732721, filed 1 Sep 16), further in view of Tzirkel-Hancock et al. (US 2017/0323639), herein “T-H”.
Regarding Claim 1 (independent), Skobov discloses a method of providing an immersive media experience (“a source device 502 can provide content 592 to the target device 590. Content 592 can include audio or video content, including transmitting information stored or displayed on the source device to be displayed or executed on the target device”, Paragraph 61) to a user (user 404) through utilizing one or more vehicle system modules (VSMs) included in a vehicle (computing device 502 and/or 580 associated with an automobile running application 588, “An example of a mobile device that is not handheld is a computing device associated with an automobile”, Paragraph 22, “Examples of static devices include, without limitation, smart televisions, monitors, desktop computers, content streaming devices, game consoles and similar devices,…automation systems and devices (e.g., smart thermostats, smart door locks, smart lighting, and the like), and appliances (e.g., washers, dryers, ovens, refrigerators, and the like)”, Paragraph 23, “applications 588 can be executed on the source device 502 in some cases. In other cases, at least a portion of an application 588 may be executed remotely (e.g., at the remote computer 580)”, Paragraph 61, “program modules include routines, programs, libraries, objects, classes, components, data structures, etc. that perform particular tasks or implement particular abstract data types. The functionality of the program modules may be combined or split between program modules as desired in various embodiments. Computer-executable instructions for program modules may be executed within a local or , wherein the method comprises:
establishing a connection (“the present disclosure can be used to facilitate communication between mobile devices, between static devices, or between various combinations of mobile and static devices”, Paragraph 24, “communication can be initiated by the source device, and in other cases by the target device”, Paragraph 29, “devices using short range communication protocols (e.g., near field-communication or Bluetooth) are detected, optionally including their signal strength, and their information recorded”, Paragraph 76) with a media control device (i.e. a mobile device associated with device profile 568, of user 404, “access privileges can be stored with the device profiles 568”, Paragraph 59), wherein the media control device includes a display (“Content 592 can include audio or video content, including transmitting information stored or displayed on the source device to be displayed or executed on the target device”, Paragraph 61, “user interface 594 can be used to display information to a user (such as through a display of the source device 502) or receive input from a user”, Paragraph 63, “Examples of mobile computing devices include, without limitation, smartphones, feature phones, tablet computing devices, laptop computers, media players, content streaming device (e.g., devices configured to obtain audio or video content over a network and provide the content to another device, such as a physically static device), smart watches, wearable technologies (e.g., smart glasses or fitness devices), virtual reality accessories (including VR headsets and haptic devices), computer peripherals (e.g., printers), gaming accessories (e.g., game controllers or auxiliary display devices), presentation accessories (e.g., smart whiteboards or video projectors), and remote control units (e.g., "universal" remote controls or remote controls for one, or one or more, individual devices). An example of a mobile device that is not ;
determining whether the media control device (i.e. a mobile device associated with device profile 568, of user 404) is authorized to control the one or more VSMs as a part of the immersive media experience (“When the source device is to be connected to a target device, the source device detects data regarding ambient signals proximate the source device. The ambient signals are compared with the library or database. If the signals can be used to disambiguate the desired target device, the source and target devices can be connected. For example, the device identifier, or other information useable to connect the source and target devices, can be returned to a calling function or application (e.g., an application program interface). If the appropriate target device is not disambiguated, or is not present in the library, additional steps may be taken (e.g., prompting a user to select the appropriate target device or register the target device with the library)”, Paragraph 31, “access privileges can be stored with the device profiles 568”, Paragraph 59, “A permissions icon 694 can allow a user to manage permissions associated with target devices. For example, a user can provide information, such as a user name and password, to demonstrate that they are authorized to access a particular target device”, Paragraph 72, “Other types of information can be stored in the device profile. For example, an identity or credentials of a user may be stored along with the profile…Stored information can also include communication information useable to connect the source and target devices (e.g., a communication medium, protocol, or network) or device settings (e.g., audio volume or display options) for the source and/or target devices”, Paragraph 79);
receiving an immersive media control request from the media control device (“The activity selected from the list 612 may also be used to determine an application, or a , wherein the immersive media control request includes a request from the media control device to perform one or more vehicle functions using the one or more VSMs (computing device 502 and/or 580 associated with an automobile running application 588, “An example of a mobile device that is not handheld is a computing device associated with an automobile”, Paragraph 22, “applications 588 can be executed on the source device 502 in some cases. In other cases, at least a portion of an application 588 may be executed remotely (e.g., at the remote computer 580)”, Paragraph 61; also see discussion below pertaining to Clements) during playback of immersive media content, and wherein the playback of the immersive media content includes visually perceptible media content that is displayed using the display of the media control device (“FIG. 6 presents an example screen 600 that may be presented to a user, such as using the user interface 594 of FIG. 5, to carry out one or more of the disclosed innovations. The screen 600 may provide a user with a list 612 of activities that a user may wish to conduct”, Paragraph 65, “Other icons a user can select, providing example of other activities a user may wish to conduct, include a "video" icon 620 (such as to stream video from or through the source device to the target device), a "music" icon 624 (such as to stream music from or through the source device to the target device), or a "game" icon 628 (such as to use the source device to control a game operated by the target device, or to execute the game in conjunction with the target device (e.g., displaying a portion of the game on the source device and a portion of the game on the target device))”, Paragraph 66);
determining a position inside the vehicle in which the media control device is located (see discussion below pertaining to T-H); and
controlling the one or more VSMs according to the received VSM control request (see Fig. 6 which includes various actions 612, applications 632, and/or devices 672 for ), wherein the controlling of the one or more VSMs is based on the position inside the vehicle in which the media control device is located (see discussion below pertaining to T-H).
Firstly, Skobov only generally discusses the connection between multiple computing devices wherein one device is the user’s (equated to a user’s media control device), and another device could be, as merely an example, a computing device associated with an automobile (equated to the one or more vehicle system modules (VSMs) included in a vehicle).  However, Clements clearly teaches the use of a user’s augmented or mixed reality glasses (equated to a user’s media control device) to enable touch-less controls for various vehicle specific functions after connecting to the vehicle’s computing devices (equated to the one or more vehicle system modules (VSMs) included in a vehicle) (see Fig. 11, “The glasses project a user interface 1104 above the car dash board 1108, and within touching distance of driver or passenger. The interface includes car device components commands, such as, radio station search, pre-set radio stations, increase or decrease radio volume, heat increase or decrease, fan speed increase or decrease, windshield wipers on, wiper speed increase or decrease, ground positioning system map, headlights on, and headlight low or high beam”, Column 31 Lines 54-61, “The car broadcast radio waves that it is available to have its control panel menu down loaded, as shown in FIG. 11. The glasses 1102 receives the broadcast, and downloads the menu. The Glasses displays the menu in mid-air. The glasses and car are connected wirelessly, and transmit and receive information with each other. A user can set the ).  It would have been obvious to one of ordinary skill in the art at the time of filing to have “Contact with harmful bacteria is decreased by operating the device, touch freely, which avoids bacteria, that may be on the device's input buttons”, Abstract).
Secondly, Skobov remains silent regarding determining a position inside the vehicle in which the media control device is located, and controlling the one or more VSMs based on the position inside the vehicle in which the media control device is located.  However, this is taught by T-H (“activity-module operations can include identifying one or more occupants…in the vehicle. Identification can be performed using any of a wide variety of techniques. Apparatus used for identifying occupants can be referred to generally as occupant-identifying devices”, Paragraph 134, “identifying an occupant based on a user device that they are wearing or have in their position, such as a mobile phone, wearable device (smart glasses, etc.), other portable occupant communication device, or an RFID tag. Identifying or recognizing a user can be referred to as `registration.` As shown in FIG. 6, three of the occupants 512, 522 and 532 have user devices”, Paragraph 136, “Activity-module operations include performing zone-specific communications or interactions with respective occupants. Output of the activity module 340 is in various embodiments provided to any of database module 306, the output-interface module 308, and the vehicle communication sub-system 30 for reaching non-vehicle devices”, Paragraph 143, “System output components include vehicle speakers, screens, or other vehicle outputs 70. Example system output components can also include user mobile devices, such as smartphones, wearables, and headphones. Various output can be provided via user mobile devices, such as media--such as audio (music, etc.) or audio and video, navigation information, etc.--telephone calls (incoming or outgoing), ).  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the method of Skobov to identify users and their respective locations and allowing specific activity-module operations based on the location of each user’s connected computing device, as taught by T-H, so that each authorized user with a connected computing device can individually control zone-specific activities, which improves a user’s experience in the vehicle since they may desire a different activity and/or different setting for an activity as a different user in the vehicle (such as a different temperature setting, a different volume of music, a different type of media, etc.).
Regarding Claim 2, Skobov as modified by Clements and further modified by T-H teaches the method of Claim 1, and Skobov further discloses that the media control device is a pair of wearable electronic augmented reality/virtual reality (AR/VR) goggles configured for visually presenting augmented reality or virtual reality media content to a user (“Examples of mobile computing devices include…virtual reality accessories (including VR headsets and haptic devices)”, Paragraph 21, “input devices 1030 can include a Natural User Interface (NUI). An NUI is any interface technology that enables a user to interact with a device in a "natural" manner, free from artificial constraints imposed by input devices such as mice, keyboards, remote controls, and the like. Examples of NUI methods include those relying on speech recognition, touch and stylus recognition, gesture recognition both on screen and adjacent to the screen, air gestures, head and eye tracking, voice and speech, vision, touch, gestures, and machine intelligence. Other examples of a NUI include motion gesture detection using accelerometers/gyroscopes, facial recognition, 3D displays, head, eye, and gaze tracking, immersive augmented reality and virtual reality systems, all of which provide a more .
Regarding Claim 4, Skobov as modified by Clements and further modified by T-H teaches the method of Claim 1, and Skobov further discloses that the connection is established using short-range wireless communications (SRWC), wherein the SRWC include BluetoothTM, Wi-FiTM, or other IEEE 802.11 technology (“Shorter range signal sources 450, such as signals emanating from electronic devices proximate the source device 408 (e.g., devices using WI-FI, Bluetooth, or near-field communication), can also be used…”, Paragraph 46, “devices using short range communication protocols (e.g., near field-communication or Bluetooth) are detected, optionally including their signal strength, and their information recorded”, Paragraph 76).
Regarding Claim 5, Skobov as modified by Clements and further modified by T-H teaches the method of Claim 4, and Skobov further discloses the step of receiving credentials from the media control device, wherein the credentials are received after establishing the connection, and wherein the determining step includes comparing the received credentials with stored credential information (“For example, the device identifier, or other information useable to connect the source and target devices, can be returned to a calling function or application (e.g., an application program interface). If the appropriate target device is not disambiguated, or is not present in the library, additional steps may be taken (e.g., prompting a user to select the appropriate target device or register the target device with the library)”, Paragraph 31, “access privileges can be stored with the device profiles 568”, Paragraph 59, “A permissions icon 694 can allow a user to manage permissions associated with target devices. For example, a user can provide information, such as a user name and password, to demonstrate that they are authorized to access a particular target device. The user may also choose to make target devices available to other users, but may restrict access to particular users .
Regarding Claim 6, Skobov as modified by Clements and further modified by T-H teaches the method of Claim 1, and Skobov further discloses the steps of: obtaining permission request information, wherein the permission request information identifies at least one of the VSMs or a class of VSMs that the media control device requests to utilize during the immersive media experience; and determining whether to allow utilization of the one or more VSMs or VSMs included in the class of VSMs during the immersive media experience (“all or a portion of the library can be accessed by multiple users”, Paragraph 30, “in some cases, the library 564 can be shared by multiple users and/or multiple source devices”, Paragraph 60, “list 672 of device icons can be provided to allow a user to select a category of target devices with which they desire to connect”, Paragraph 69, “screen 600 can provide a setup icon 692, which can take a user to a setup screen. In the setup screen, the user may be able to edit the categories and icons displayed on the screen 600”, Paragraph 71, “A permissions icon 694 can allow a user to manage permissions associated with target devices. For example, a user can provide information, such as a user name and password, to demonstrate that they are authorized to access a particular target device. The user may also choose to make target devices available to other users, but may restrict access to particular users or groups of users (e.g. a family, a workgroup or enterprise, those having particular credentials, or the public, generally). Permissions can be for a group of devices or for a single device, and may be .
Regarding Claim 7, Skobov as modified by Clements and further modified by T-H teaches the method of Claim 6, and Clements further teaches that the permission information is obtained as a part of the immersive media control request, and wherein the immersive media control request is received before beginning the immersive media experience (“With many devices displayed, the user may scroll or page thru the available devices. The glasses can connect to a portable computer, and use the portable computer to, connect to and operate external devices. The user's devices can be password protected, to enable ).  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the method of Skobov to first receive an immersive media control request (e.g. request to connect to a vehicle’s device via the user’s device), then beginning the immersive media experience (e.g. connecting the user’s device to the vehicle’s device so its “controls menu” can be received/downloaded), and then receive permission information (e.g. wherein only the specific controls that are authorized per the permissions settings pop up in the “controls menu” to enable further interaction with the vehicle’s device), as further taught by Clements, in order to enable the user’s device to serve as a universal remote for proximate enabled devices, while letting the user know which devices it may be able to connect with, and while only enabling the user to control elements of those devices that the user has authorization to control (after the user learns which devices it may be able to remotely control).
Regarding Claims 9-11, Skobov as modified by Clements and further modified by T-H teaches the method of Claim 1, and Clements further teaches that performance of the one or more vehicle functions includes using the one or more VSMs to communicate with the user by creating an environment that is perceivable by the user using non-audiovisual effects (per Claim 9), at least one of the vehicle functions involves altering a temperature within the interior of the vehicle (per Claim 10, dependent upon Claim 9), and the temperature within the interior of the vehicle that is altered is ambient air temperature within a cabin of the vehicle or a temperature of a seat within the vehicle (per Claim 11, dependent upon Claim 10) (“temperature can be increased or decreased, by touching the temperature increase 1420 or decrease hologram 1422. The increased or decreased desired temperature in shown on an indicator hologram 1416 on a temperature scale 1418…The scale shows, from a low to high temperature range”, Column 10 Lines 8-15, “The glasses computer can connect to more than one device at a time, and show the displayed devices, and operate the devices. The portable computer can connect and operate many devices, such as…a…temperature thermostat…The glasses can operate…the…temperature heat increase or decrease, fan speed increase or decrease…”, Column 31 Lines 54-59).  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the method of Skobov to create an environment that is perceivable by the user using non-audiovisual effects such as by altering the ambient air temperature within a cabin of the vehicle, as further taught by Clements, in order to enable the user to make themselves more comfortable inside the vehicle without having to physically touch the controls of the vehicle’s air conditioning system.
Regarding Claim 21, Skobov as modified by Clements and further modified by T-H teaches the method of Claim 1, and T-H further teaches that the determining of the position comprises determining a seat of the vehicle in which a user of the media control device is located; and the controlling comprises controlling the one or more VSMs according to the received VSM control request, wherein the controlling of the one or more VSMs is based on the seat of the vehicle in which the user of the media control device is located (see Fig. 6, “In most implementations, each zone corresponds to a single occupant seat”, Paragraph 11, “outputs 70 include acoustic-zone specific outputs, such as speakers dedicated to a single occupant seat, such as by being positioned in the seat”, Paragraph 112).  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the method of Skobov to identify users and their respective seat locations and allowing specific activity-module operations based on the seat associated with each user’s connected computing device, as further taught by T-H, so that each authorized user with a connected computing device can individually control seat-specific activities, which improves a user’s experience in the vehicle since they may desire a different activity and/or different setting for an activity as a different user sitting elsewhere in the vehicle (such as a different temperature setting, a different volume of music, a different type of media, etc.).
Regarding Claim 22, Skobov as modified by Clements and further modified by T-H teaches the method of Claim 21, and T-H further teaches that the determining of the seat comprises determined whether the user of the media control device is located in a driver seat of the vehicle; and the controlling comprises controlling the one or more VSMs according to the received VSM control request, wherein the controlling of the one or more VSMs is based on whether the user of the media control device is located in the driver seat of the vehicle (“FIG. 5 illustrates a schematic view of the vehicle 10 showing an exemplary acoustic-zone layout. The layout includes four zones corresponding to the four seats of the vehicle: a first zone 510 (driver seat, though occupant is a passenger during autonomous driving); a second zone 520 (front-seat passenger); a third zone 530 (left-rear passenger); and a fourth 540 (right-rear passenger)”, Paragraphs 114-118).  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the method of Skobov to identify users and their respective seat locations and allowing specific activity-module operations based on the seat associated with each user’s connected computing device, to specifically include the driver’s seat, as further taught by T-H, so that each authorized user with a connected computing device can individually control seat-specific activities, which improves a user’s experience in the vehicle since they may desire a different activity and/or different setting for an activity as a different user sitting elsewhere in the vehicle (such as a different temperature setting, a different volume of music, a different type of media, etc.), and further, so that the driver’s seat may be able to have unique driver-seat capabilities or lack thereof due to their position in the driver’s seat - since it is old and well known that a driver may need the ability to override another passenger’s activity/settings in certain situations (as an example, the driver could be a parent and their child could be misbehaving in a passenger seat so the parent may desire to disable that child’s control capabilities for their seat, in the same way that that some vehicles allow the driver to lock the ability for passengers to open/close windows and/or doors) and/or alternatively to limit the driver seat’s capabilities when not autonomously driving so that the driver remains safely focused on their task of driving (as an example, this would be similar to how some navigation systems allow a passenger but not a driver to change routing instruction while the vehicle is in motion to discourage the driver from taking their attention away from driving).
Regarding Claims 23-24, Skobov as modified by Clements and further modified by T-H teaches the method of Claim 21, and T-H further teaches that the controlling comprises controlling the one or more VSMs according to the received VSM control request, wherein the controlling of the one or more VSMs is based on controlling a temperature of the seat of the vehicle in which the user of the media control device is located (per Claim 23); and the controlling comprises activating a heater for the seat of the user of the media control device is located (per Claim 24, dependent upon Claim 23) (“based on identification of occupants at respective vehicle zones in operation of the vehicle, operations are performed, such as…customized HVAC delivery”, Abstract, “each zone corresponds to a single occupant seat”, Paragraph 11, “the system may include…multiple arrangements of occupant-zone-specific heating, ventilation, and air-conditioning output (HVAC-output) equipment in the vehicle. Each of these arrangements is positioned at a respective occupant-specific HVAC zone of the vehicle, and each arrangement is configured to communicate with a hardware-based processing unit that, when executing code of a hardware-based storage device, interacts, via the arrangement, primarily only with a vehicle occupant occupying a corresponding occupant-specific acoustic zone”, Paragraph 29, “Vehicle senses occupant 532 Activity module 504 initiates sitting in the third zone 530 adjustment to vehicle HVAC requesting a cooler environment. system to cool the third zone 530, such as by increasing an HVAC fan effect or temperature effect for the third zone 530”, Table 1).  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the method of Skobov to identify users and their respective seat locations and allowing specific climate control from seat-specific climate control equipment to those respective seat locations based on the seat associated with each user’s connected computing device, as further taught by T-H, so that each authorized user with a connected computing device can individually control the climate at their specific seat location, which improves a user’s experience in the vehicle since they may desire a different climate setting from a different user sitting elsewhere in the vehicle.
Regarding Claim 25, Skobov as modified by Clements and further modified by T-H teaches the method of Claim 21, and T-H further teaches determining whether a user of the media control device has permission for the request, based at least in part on the seat in which the user is located; wherein the controlling of the one or more VSMs is provided based upon a further condition that the user of the media control device has permission for the request, based at least in part on the seat in which the user is located (“a user can pre-register for a vehicle use, such as a taxi or shared ride. The system is configured to identify the user in various embodiments for any of various benefits, such as for safety reasons (ensuring only the proper people are using the vehicle)”, Paragraph 137, “In one embodiment, if the system does not recognize the occupant, the system can use default settings for interacting with that occupant”, Paragraph 141, “In various embodiments, output (audio playback, other media or occupant-vehicle interaction, phone calls, etc.) can be provided selectively to just one specific occupant/occupant zone (private communication) or to be sensed by more than one occupant, such as when an announcement or alert should be heard by all users (public communication)”, Paragraph 146, “The systems (A) identifying a user, (B) confirming that the user is an appropriate user (such as by checking security settings, an itinerary of bookings or manifest, etc.), (C) determining what zone the user occupies, and (D) interacting with the user based on the acoustic zone that they determined to be positioned in”, Paragraph 173).  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the method of Skobov to identify which users and/or which user’s connected computing devices and their respective seat locations have been pre-registered to be in the vehicle and/or to base control capabilities from them on their pre-registered user profile, as further taught by T-H, so that only authorized users and/or authorized connected computing devices can ride in the vehicle and/or be able to individually control their zone-specific activities.
Regarding Claims 27-30, Skobov as modified by Clements and further modified by T-H teaches the method of Claim 1, and T-H further teaches determining whether a user of the media control device (“profiles can be pre-generated by the system processor, or received from a remote source such as the server 50 or a remote user computer, as examples”, Paragraph 123, “Preferences can also be received from an external profile, such a profile stored at a user mobile device 34 or a remote server 50, and local and remote profile features can be synchronized or shared between the vehicle 10 and the external profile”, Paragraph 127, “In various embodiments, a user can pre-register for a vehicle use, such as a taxi or shared ride. The system is configured to identify the user in various embodiments for any of various benefits, such as for safety reasons (ensuring only the proper people are using the vehicle)”, Paragraph 137, “In one embodiment, if the system does not recognize the occupant, the system can use default settings for interacting with that occupant”, Paragraph 141) obtained via a backend facility that is remote from the vehicle (“By the external networks 40, such as the Internet, a local-area, cellular, or satellite network, vehicle-to-vehicle, pedestrian-to-vehicle or other infrastructure communications, etc., the vehicle 10 can reach mobile or local systems 34 or remote systems 50, such as remote servers”, Paragraph 53, “Example remote systems 50 include a remote server (for example, application server), or a remote data, customer-service, and/or control center…An example control center is the OnStar.RTM. control center, having facilities for interacting with vehicles and users, whether by way of the vehicle or otherwise (for example, mobile phone) by way of long-range communications, such as satellite or cellular communications”, Paragraphs 80-81, “Inputs to the input module 302 in some implementations include data received via the vehicle communication sub-system 30 from sources separate from the vehicle 10. Sources include remote systems, such as a remote server 50, such as a server of a taxi company operating a fleet of which the vehicle 10 belongs, of an operator of a ride-sharing service, or of a customer-; and a second permission indicator (“Inputs include data from vehicle sensors 60, for instance, vehicle cameras, touch-sensitive screens, buttons, knobs, microphones, thermal sensors, in-seat weight sensors, motion-detection sensors, or others…Sources providing data via the communication sub-system 30 can further include mobile devices 34, whether local or remote”, Paragraphs 120-121, “Identifying or recognizing a user can be referred to as `registration.`”, Paragraph 136) that is obtained within the vehicle itself (“Sensors for sensing user characteristics include any biometric sensor, such as a retina or other eye scanner or sensor, camera, microphone associated with a voice recognition sub-system, a weight sensor, salinity sensor, breath-quality sensors (e.g., breathalyzer), a user-temperature sensor, electrocardiogram (ECG) sensor, Electrodermal Activity (EDA) or Galvanic Skin Response (GSR) sensors, Blood Volume Pulse (BVP) sensors, Heart Rate (HR) sensors, electroencephalogram (EEG) sensor, Electromyography (EMG), and user-temperature, a sensor measuring salinity level, the like, or other”, Paragraph 90, “Sensor data (60) includes data supporting the determination of user occupancy. For instance, seat-based weight sensors can indicate occupant presence for instance, as can radar, sonar, or other motion-detection sensors. Presence can be determined in other ways, such as by one or more microphones, thermal sensors (positioned in seat, for instance), or any available sensor that can indicate user presence”, Paragraph 131, “In one embodiment, presence and/or user intra-vehicle location are determined based ; wherein the controlling of the one or more VSMs is provided based upon a further condition that the user of the media control device has permission for the request that is based on both the first permission indicator and the second permission indicator (per Claim 27) (i.e. the user must have a profile/preferences and must be detected and recognized/identified within the vehicle (at a particular location), and their interactions and/or lack thereof with the system components are tracked/saved and associated with their profile/preferences; “In various embodiments, a user can pre-register for a vehicle use, such as a taxi or shared ride. The system is configured to identify the user in various embodiments for any of various benefits, such as for safety reasons (ensuring only the proper people are using the vehicle)”, Paragraph 137, “In one embodiment, if the system does not recognize the occupant, the system can use default settings for interacting with that occupant”, Paragraph 141); wherein the second permission indicator supplements the first permission indicator (per Claim 28, dependent upon Claim 27) (i.e. the continuous recognition/identification of the user in the vehicle (and their location), and the users’ interactions and/or lack thereof with the system components inherently supplements the user profile/preferences that indicate that they ) / wherein the second permission indicator modifies the first permission indicator (per Claim 29, dependent upon Claim 27) (“The profile for each user can include user-specific preferences communicated to the system by the user, such as via a touch-screen or microphone interface”, Paragraph 124, “Preferences include any settings affecting a manner by which the system interacts with the user or interacts (shares data) with a non-vehicle system such as a server or user device”, Paragraph 125, “Data from the database module 306 can also include historic data representing past activity between the system and a user, between the system and other users, or other systems and these or other users, for instance”, Paragraph 126, “Preferences can also be received from an external profile, such a profile stored at a user mobile device 34 or a remote server 50, and local and remote profile features can be synchronized or shared between the vehicle 10 and the external profile”, Paragraph 127); and wherein the first permission indicator is obtained via a computer database of the backend facility that is remote from the vehicle (“database module 306 may include or be part of or in communication with storage portions of the vehicle 10, such as a portion storing the ancillary data mentioned. The ancillary data may, as mentioned, include one or more user profiles. The profiles can be pre-generated by the system processor, or received from a remote source such as the server 50 or a remote user computer, as examples”, Paragraph 123) and the second permission indicator is obtained via instructions provided by a driver inside the vehicle (per Claim 30, dependent upon Claim 27) (“The profile for each user can include user-specific preferences communicated to the system by the user, such as via a touch-screen or microphone interface”, Paragraph 124, “In some embodiments, the user indicates their identity, such as by saying their name”, Paragraph 142).  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the method of Skobov to require both a profile/preferences for users as a first permission indicator provided from a database at a remote backend facility and a recognition/identification of said users and .
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Skobov in view of Clements and T-H, further in view of Official Notice.
Regarding Claim 26, Skobov as modified by Clements and further modified by T-H teaches the method of Claim 25, and T-H further teaches determining whether the user of the media control device has permission for the request (“In various embodiments, output (audio playback, other media or occupant-vehicle interaction, phone calls, etc.) can be provided selectively to just one specific occupant/occupant zone (private communication) or to be sensed by more than one occupant, such as when an announcement or alert should be heard by all users (public communication)”, Paragraph 146, also see relevant citations to Claim 25 described above), but T-H remains silent in that this permission is based on whether the user is located in a driver seat of the vehicle.  However, as first stated in the rejection of Claim 21 above, it is undeniably old and well known in the art for a user in the driver’s seat to have unique driver-seat capabilities or lack thereof due to their position in the driver’s seat - since a driver may need the ability to override another passenger’s activity/settings in certain situations (as an example, the driver could be a parent and their child could be misbehaving in a passenger seat so the parent may desire to disable that child’s control capabilities for their seat, in the same way that that some vehicles allow the driver to lock the ability for passengers to open/close windows and/or doors) and/or alternatively to limit the driver seat’s capabilities when not autonomously driving so that the driver remains safely focused on their task of driving (as an example, this would be similar to how some navigation systems allow a passenger but not a driver to change routing instruction while the vehicle is in motion to discourage the driver from taking their attention away from driving).  As such, it would have been obvious to one of ordinary skill in the art at the time of filing to .
Response to Arguments
Applicant’s respectfully submitted amendments and remarks filed 13 Jan 21 have been fully considered, but other than the corrective amendment to independent Claim 1 which enables the withdrawal of the claim objection previously made to this claim, each of these arguments have been rendered moot because the arguments no longer apply to the current combination of prior art, since the amendment to independent Claim 1 and the inclusion of newly added Claims 21-30 include new subject matter that necessitated the need to bring in the “T-H” reference to teach those particular limitations (rather than the previously cited to prior art disclosing/teaching those particular limitations).  Examiner holds that the combination of references used in the instant prior art rejections, now including the “T-H” reference, renders each of these current claims unpatentable.  However, newly added Claim 26 is also found to be unpatentable, but further view of Official Notice (which is evidenced by two indisputably old and well known concepts of either giving a driver more permissions than their respective passengers or less permissions than their respective passengers).  As such, the Applicant’s arguments are moot and this action is made FINAL.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
normally be reached between 1000-1700hrs, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS E WORDEN/Primary Examiner, Art Unit 3663